      Case 2:20-cv-00656-JCJ Document 8 Filed 07/23/20 Page 1 of 10



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SHONTE WATKINS,                              CIVIL ACTION
                  Plaintiff,

             v.

VISION ACADEMY CHARTER SCHOOL                NO.   20-656
               Defendant.


                               MEMORANDUM

Joyner, J.                                               July 23, 2020

     Presently before this Court are Defendant’s Motion to

Dismiss Pursuant to Fed.R.Civ.P. 12(b)(6) and to Compel

Mediation and Arbitration, and Plaintiff’s Memorandum of Law in

Opposition thereof.    For the reasons that follow, Defendant’s

Motion is denied without prejudice.

                          Factual Background

     On February 4, 2020, Plaintiff Shonte Watkins filed an

employment discrimination action against Defendant Vision

Academy Charter School, her former employer, for alleged

violations of Title VII of the Civil Rights Act of 1964, 42

U.S.C § 2000e et seq., the Pregnancy Discrimination Act, 42

U.S.C. § 2000e(k) et seq., the Family Medical Leave Act

(“FMLA”), 29 U.S.C. § 2601, and the Pennsylvania Human Relations

Act, 43 Pa. Cons. Stat. § 951 et seq.       (Pl. Complaint – Civil

Action, Doc. No. 1 §1.)    Specifically, Plaintiff claims that
            Case 2:20-cv-00656-JCJ Document 8 Filed 07/23/20 Page 2 of 10



Defendant terminated her on the basis of her gender and

pregnancy and in retaliation for Plaintiff’s request for

pregnancy-related leave under the FMLA.                                  (Id.)        Defendant brings

the instant Motion to Dismiss and to Compel Mediation and

Arbitration of Plaintiff’s claims pursuant to an arbitration

clause in Plaintiff’s Employment Agreement.                                      (Def. Vision

Academy Charter School’s Motion to Dismiss Pursuant to

Fed.R.Civ.P. 12(b)(6) and to Compel Mediation and Arbitration,

Doc. No. 6.)

         Plaintiff worked for Defendant as a Secretary.                                        (Doc. No. 1

§14.)       Upon accepting employment on or about July 18, 2017,

Plaintiff executed an Employment Agreement containing a

mediation and arbitration clause which requires that all claims

relating to the Agreement be submitted to mediation and if

necessary, arbitration.                      (Doc. No. 6 at 2).                  Plaintiff’s

employment was then “terminated on or about August 13, 2019

[sic] 1. . . .”             (Doc. No. 1 § 23.)

         The terms of the arbitration clause relevant to this motion

are as follows:

         If there is any dispute between the parties regarding or
         related to this Agreement, that dispute must be first
         submitted to non-binding mediation before a mediator
         agreeable to both parties. . . . Any fees or costs incurred
         by a mediator shall be shared equally by the parties. If
         mediation fails, then either party may submit an


1
 This Court is inferring that Plaintiff was terminated on August 13, 2018, as that is the end of the employment term
specified in the Employment Agreement. (Emp. Agmt. ¶ 2.)
      Case 2:20-cv-00656-JCJ Document 8 Filed 07/23/20 Page 3 of 10



     arbitration claim to AAA and binding arbitration before AAA
     shall be the sole and exclusive jurisdiction for any such
     dispute. . . . The fees and costs incurred by AAA and the
     AAA arbitrator shall be shared equally by the parties. The
     prevailing party in the arbitration shall be entitled to
     recover from the non-prevailing party reasonable attorney’s
     fees and costs incurred by the prevailing party.

(Emp. Agmt. ¶ 13.)

     In her Response, Plaintiff does not dispute entering into

the Employment Agreement with Defendant.       (See Plaintiff’s

Memorandum of Law in Opposition to Defendant’s Motion to Dismiss

and to Compel Mediation and Arbitration, Doc. No. 7.)          Rather,

she contends that (1) her claims do not fall within the scope of

the agreement and (2) the arbitration clause is unconscionable,

rendering it invalid and unenforceable.       (Id. at 1.)

                               Analysis

                     Subject-Matter Jurisdiction

     Subject-matter jurisdiction over Plaintiff’s federal claims

is proper under 28 U.S.C. § 1331.      (Doc. No. 1 § 10.)      This

Court has supplemental jurisdiction over Plaintiff’s state

claims pursuant to 28 U.S.C. § 1367.       (Id. § 11.)

                         Standard of Review

     Section 2 of the Federal Arbitration Act (“FAA”) provides

that arbitration agreements “evidencing a transaction involving

[interstate] commerce . . . shall be valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity

for the revocation of any contract.”       9 U.S.C. § 2.    Thus, if a
      Case 2:20-cv-00656-JCJ Document 8 Filed 07/23/20 Page 4 of 10



valid agreement to arbitrate exists and the dispute falls within

the scope of its terms, the Court must mandate arbitration.           Id.

The Third Circuit has set forth which standard Courts should

apply when deciding whether to compel arbitration.         See Guidotti

v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 773-74

(3d Cir. 2013).     Which standard is appropriate turns on whether

“the affirmative defense of arbitrability of claims is apparent

on the face of a complaint or documents relied upon in the

complaint.”   Id.   (internal quotations omitted).       If it is

“apparent . . . that certain of a party’s claims are subject to

an enforceable arbitration clause,” then Courts should apply the

Rule 12(b)(6) standard.    Id. at 776 (internal quotations

omitted).

     However, if “the complaint and its supporting documents are

unclear regarding the agreement to arbitrate, or if the

plaintiff has responded to a motion to compel arbitration with

additional facts sufficient to place the agreement to arbitrate

in issue,” then the parties should engage in limited discovery

regarding the question of arbitrability.       Id.   Once this limited

discovery is complete, the Court may consider a renewed motion

to compel arbitration, this time under a summary judgment

standard.   Id.   In this instance, parties seeking to avoid

arbitration can place the agreement to arbitrate in issue using

general “applicable contract defenses, such as fraud, duress, or
      Case 2:20-cv-00656-JCJ Document 8 Filed 07/23/20 Page 5 of 10



unconscionability . . . .”     Doctor’s Assocs., Inc. v. Casarotto,

517 U.S. 681, 687 (U.S. 1996).     Conclusory, self-serving

affidavits are generally insufficient to meet the burden

required; the affidavit must set forth specific facts that

create a genuine issue of material fact.       Kirleis v. Dickie,

McCamey & Chilcote, P.C., 560 F.3d 156, 160 (3d Cir. 2009).

     As a threshold issue, the Court must determine which

standard applies to this instant motion.       In Asberry-Jones v.

Wells Fargo Bank, Nat’l Ass’n, 2019 WL 2077731 at *3 (E.D. Pa.

May 10, 2019), the plaintiff’s complaint did not refer to the

arbitration agreement at issue.      However, because the Court

found the allegations to fall within the scope of the

agreement’s terms and the plaintiff did not challenge the

agreement’s validity, the Court chose to apply the Rule 12(b)(6)

standard.    Id,(noting the “purposes of the [Federal Arbitration]

Act would be frustrated” if plaintiffs could avoid having their

claims compelled to arbitration simply by failing to mention an

applicable arbitration agreement in their complaints) (internal

quotations omitted).

     As in Asberry-Jones, the affirmative defense of

arbitrability of Plaintiff’s claims here is not apparent on the

face of the Complaint or the documents relied upon in the

Complaint.   (See Doc. No. 1.)    However, unlike the plaintiff in

Asberry-Jones, Plaintiff has responded to Defendant’s motion
         Case 2:20-cv-00656-JCJ Document 8 Filed 07/23/20 Page 6 of 10



with additional facts that place the agreement to arbitrate in

issue.    (See Doc. No. 7.)     Plaintiff argues that the arbitration

clause is unconscionable and thus unenforceable because, inter

alia, it requires Plaintiff to split the costs and fees of both

mediation and arbitration with the Defendant and to pay

Defendant’s attorney’s fees should she be unsuccessful in the

arbitral forum.      (Doc. No. 7 at 9).     In support of her

challenge, Plaintiff submitted an affidavit regarding her

financial status and inability to pay the required costs should

the Court compel arbitration.        (Dec. of Shonte Watkins, Doc. No.

7.1 ¶¶4-6.)

      Though Plaintiff’s affidavit is self-serving, it sets forth

specific facts that create a genuine issue of material fact

regarding the validity of the arbitration clause.            For example,

Plaintiff swore under oath that she “do[es] not possess the

financial means to bear even half of the costs of mediation and

arbitration, let alone Defendant’s attorneys’ fees and costs.”

(Id. ¶ 6.)     After her employment ended, she “was unable to find

work until in or about November 2019,” she “did not receive

unemployment benefits,” and her current salary “was reduced to

about $47,000 per year due to the ongoing pandemic.”            (Id. ¶¶4-

5.)   These allegations are sufficiently specific and uncontested

by Defendant.     Accordingly, Plaintiff’s arguments regarding the

unconscionability of the arbitration clause create a genuine
      Case 2:20-cv-00656-JCJ Document 8 Filed 07/23/20 Page 7 of 10



issue of fact as to the arbitrability of Plaintiff’s claims.           We

thus find it appropriate that the parties should engage in

limited discovery regarding the question of arbitrability.            See,

Guidotti, 716 F.3d at 776.

            Determining the Scope of Limited Discovery

     As the parties shall engage in limited discovery, the Court

will now address the scope of that discovery.        To determine

whether an agreement to arbitrate is unconscionable, Courts

apply state contract principles.      Quilloin v. Tenet HealthSystem

Philadelphia, Inc., 673 F.3d 221, 230 (3d Cir. 2012).          Thus, in

determining unconscionability, this Court uses principles of

Pennsylvania law.   Under Pennsylvania law, “a contract or term

is unconscionable, and therefore avoidable, where there was a

lack of meaningful choice in the acceptance of the challenged

provision and the provision unreasonably favors the party

asserting it.”   Salley v. Option One Mortg. Corp., 119. (full

citation)

     A series of opinions in this District have held that cost-

sharing provisions unreasonably favor the party asserting them

and are unconscionable where the costs and fees of arbitration

are shown to be prohibitively expensive for plaintiffs.          See

Parker v. Briad Wenco, LLC, 2019 WL 2521537 at *4-5 (E.D. Pa.

May 14, 2019);   Clymer v. Jetro Cash and Carry Enterprises,

Inc., 334 F. Supp. 3d 683, 692 (E.D. Pa. 2018);         Giordano v. Pep
      Case 2:20-cv-00656-JCJ Document 8 Filed 07/23/20 Page 8 of 10



Boys—Manny, More & Jack, Inc., 2001 WL 484360 at *6 (E.D. Pa.

Mar. 29, 2001).   Such prohibitive costs “could preclude a

litigant . . . from effectively vindicating her federal

statutory rights in the arbitral forum.”       Green Tree Fin. Corp.-

Alabama v. Randolph, 531 U.S. 79, 90 (U.S. 2000).         The burden

falls on the party seeking to avoid arbitration to show the

likelihood of incurring such prohibitive costs.         Id. at 92.

     However, the party seeking to avoid arbitration cannot meet

the burden required without engaging in discovery limited to the

narrow issue of the estimated costs of arbitration and the

claimant’s ability to pay them.      Blair v. Scott Specialty Glass,

283 F.3d 595, 609 (3d Cir. 2002).      In Blair, the plaintiff had

submitted an affidavit setting forth her limited financial

capacity, claiming that she could not afford to pay the costs of

arbitration.   Id. at 608.    However, she attached no documents

supporting the facts and figures presented nor any information

about the estimated costs of arbitration.       Id.   However, the

Court found that limited discovery into these issues would allow

the plaintiff the opportunity to prove that arbitration would

deny her a forum to vindicate her statutory rights and allow the

defendant the opportunity to prove that arbitration would not be

prohibitively expensive.     Id. at 610.    Specifically, the Court

noted that limited discovery into “the rates charged by the AAA
        Case 2:20-cv-00656-JCJ Document 8 Filed 07/23/20 Page 9 of 10



and the approximate length of similar arbitration proceedings

should adequately establish the costs of arbitration.”            Id.

     Like the plaintiff in Blair, Plaintiff has submitted an

affidavit setting forth her limited financial capacity, claiming

that she cannot afford to pay even half of the costs of

mediation and arbitration.       (Dec. of Shonte Watkins, Doc. No.

7.1.)   Plaintiff additionally claims that she would be unable to

afford Defendant’s attorneys’ fees should she be unsuccessful in

the arbitral forum.     Id.   However, Plaintiff provides no

documents supporting these assertions.         See id.    Thus, like in

Blair, limited discovery is necessary.         See Guidotti, 716 F.3d

at 774; Blair, 283 F.3d at 610.        Only then will the Court be

able to determine whether the costs and fees Plaintiff would

face in both mediation and arbitration would be so prohibitively

expensive as to prevent her from vindicating her federal

statutory rights.

     As such, the Court will grant the parties thirty days to

engage in limited discovery regarding the issue of

arbitrability, specifically the estimated costs and fees

associated with their specific mediation and arbitration,

including Defendant’s attorneys’ fees, as well as Plaintiff’s

ability to pay them.      Upon completion of the limited discovery,

Defendant should submit a renewed motion to compel arbitration,
      Case 2:20-cv-00656-JCJ Document 8 Filed 07/23/20 Page 10 of 10



which will be reviewed by this Court under the summary judgment

standard.   See Guidotti, 716 F.3d at 776.

                               Conclusion

     Defendant’s Motion to Dismiss and to Compel Mediation and

Arbitration is denied without prejudice.        The parties are to

engage in limited discovery regarding the issue of

arbitrability.   An appropriate order follows.
